EXHIBIT 10.1

EMPLOYMENT AGREEMENT

        This agreement, effective as April 1, 2008 and executed on July 29, 2008
(the “Agreement”) is made by and between MTS MEDICATION TECHNOLOGIES, INC., a
Delaware corporation (the “Company”), and TODD E. SIEGEL, a resident of the
State of Florida (the “Executive”).

BACKGROUND

        The Company desires to employ the Executive as the Company’s Chief
Executive Officer, and the Executive desires to accept employment with the
Company on the terms and conditions set forth below.

TERMS

1.   Employment.


  a.   The Executive agrees to accept employment with the Company, or one or
more of the Company’s subsidiary corporations, to render the services specified
in this Agreement subject to the terms and conditions of this Agreement. All
compensation paid to the Executive by the Company or any subsidiary of the
Company, and all benefits and perquisites received by the Executive from the
Company or any of its subsidiaries, will be aggregated in determining whether
the Executive has received the compensation and benefits provided for herein.


  b.   Term.   The term of this contract will commence on April 1, 2008 and will
terminate March 31, 2013, (the “Term”) unless the Agreement is terminated
earlier as provided for in this Agreement. The Agreement will automatically
renew for successive one-year periods unless either party provides written
notice of its decision not to extend the Term to the other party thirty (30)
days prior to the termination of the Agreement.


2.   Duties.


  a.   General Duties. The Executive shall serve as President and Chief
Executive Officer of the Company and shall continue to serve in those positions,
with duties and responsibilities that are customary for such executives
including, without limitation, ultimate responsibility for managing the Company,
subject to the authority of the Board.


  b. Full Time Employment.   The Executive agrees to devote his full time and
best effort to the successful functioning of the Company and agrees that he will
faithfully and industriously perform all the duties pertaining to his office and
position as President and Chief Executive Officer, including, but not limited
to, all aspects as set forth in this Agreement; in accordance with the policies
established by the Board from time to time to the best of his ability,
experience and talent and in a manner satisfactory to the Company. Further, the
Executive shall devote his full business time and energy to the business,
affairs and interests of the Company and its subsidiaries, and matters related
thereto.


  c. Certain Permissible Activities.   If expressly approved in advance by the
Company in writing, the Executive may serve as a director of another
non-competing company. The Executive may also (i) make and manage personal
business investments of his choice, (ii) teach at educational institutions and
deliver lectures, and (iii) serve in any capacity with any civic, educational or
charitable organization, or any governmental entity or trade association without
seeking or obtaining approval by the Company so long as such activities and
service do not materially interfere or conflict with the performance of his
duties under this Agreement.


1

--------------------------------------------------------------------------------


3.   Compensation and Expenses.


  a. Base Salary.  In consideration for the services rendered by the Executive
for the period April 1, 2008 through March 31, 2013, under this Agreement, the
Company will pay the Executive an annual base salary in the total, gross amount
of $310,246.56 (the “Base Salary”), payable in equal installments no less than
semi-monthly.


  b. Base Salary Adjustment. The Board will have the sole discretion to annually
increase the Base Salary. It is expressly understood that the Company is under
no obligation to change the Executive’s salary during the term of this
Agreement. The Board will not decrease the Base Salary unless the Executive
agrees in advance to the proposed decrease.


  c. Bonus.   During the Term of this Agreement, the Executive will be eligible
to receive bonus compensation in accordance with and on such terms as
recommended by the Compensation Committee and approved by the Board, which may
include both annual and/or long term incentive bonuses.


  d. Expenses.   In addition to any compensation paid to the Executive pursuant
to Section 3, the Company will reimburse, or advance funds to, the Executive for
all reasonable, ordinary, and necessary travel or entertainment expenses
incurred by him during the Term of this Agreement in accordance with the
Company’s then-current policy.


4.   Benefits.


  a. Vacation.   During the Term during of this Agreement, the Executive will be
entitled to 20 vacation days annually (which will accrue and vest, except as set
forth below on each April 1st) without loss of compensation or other benefits to
which he is entitled under this Agreement.


    The Executive will take his vacation at such times as the Executive may
select and the affairs of the Company or any of its subsidiaries or affiliates
may permit.


    If the Executive is unable to take all of his vacation days during a year
for which he becomes vested, then the Executive, at his sole option, may elect
(a) to carry over any unused vacation to the next calendar year to be used
solely in that next year or (b) to receive an appropriate pro rata portion of
his Base Salary corresponding to the year in which the vacation days vested.


  b. Employee Benefit Programs.   In addition to the compensation to which the
Executive is entitled pursuant to the provisions of Section 3 of this Agreement,
during the Term the Executive is eligible to participate in any stock option
plan, stock purchase plan, pension or retirement plan, insurance or other
employee benefit plan that is maintained at that time by the Company for its
senior executive employees, including programs of life, disability, basic
medical and dental, supplemental medical and dental insurance.


    Notwithstanding any provision of this Agreement to the contrary, the Company
will not be obligated to provide the Executive with any of the benefits
contained in this Section 4 (b) if the Executive, for any reason, is or becomes
uninsurable with respect to coverage relating to any such benefit(s).


  c. Automobile Allowance.  During the Term of this Agreement, the Company will
pay the Executive an additional $750.00 per month as an automobile allowance.


  d. Financial and Tax Planning.   As additional consideration for the services
provided by the Executive under this Agreement, the Company will reimburse the
Executive for personal financial planning, tax preparation services, and
accounting and legal fees related to such financial and tax planning, up to a
maximum of $3,000 per year during the Term of the Agreement.


2

--------------------------------------------------------------------------------


5.   Termination.


  a. Termination for Cause.   The Company may terminate the Executive’s
employment pursuant to this Agreement at any time for Cause and the termination
will become effective immediately at the time the Company provides written
notice to the Executive. If the Company decides to terminate the Executive’s
employment under this Agreement for Cause, the Company will have no further
obligations to make any payments to the Executive under this Agreement, except
that the Executive will receive any unpaid accrued Base Salary through the date
of termination of employment. Upon termination for Cause, the Executive will not
be entitled to any annual bonus or long-term incentive bonus payments other than
those becoming due and payable prior to the termination date. For purposes of
this Agreement, the term “Cause” will mean:


  (i)   The Executive’s commission of any crime involving dishonesty, or moral
turpitude;


  (ii)   Misconduct, including but not limited to, insubordinate behavior, by
the Executive in the performance of his job duties and responsibilities;


  (iii)   Conduct by the Executive that has a material adverse effect on the
Company or that would prevent the Executive from being able to adequately
perform his job duties and responsibilities;


  (iv)   The Executive’s material failure to adequately perform his duties and
responsibilities as such duties and responsibilities are, from time to time, in
the Company’s absolute discretion, determined and after thirty (30) days written
notice and thirty (30) days to cure such breach; or


  (v)   The Executive’s material breach of any of this Agreement or the
Company’s established operating policies and procedures as determined in the
Company’s absolute discretion and after thirty (30) days written notice, and
thirty (30) days to cure such breach.


  b. Death or Disability.   This Agreement and the Company’s obligations under
this Agreement will terminate upon the death or total disability of the
Executive. For purposes of this Section 5(b), “total disability” means that for
a period of six consecutive months the Executive is incapable of substantially
fulfilling the duties set forth in this Agreement because of physical, mental or
emotional incapacity as determined by an independent physician mutually
acceptable to the Company and the Executive. If the Agreement terminates due to
the death or disability of the Executive, the Company will pay the Executive or
his legal representative any unpaid accrued Base Salary through the date of
termination of employment (or, if terminated as a result of a disability, until
the date upon which the disability policy maintained pursuant to Section 4 (b)
(ii) begins payment of benefits) plus any other compensation that may be earned
and unpaid. If the Agreement is terminated because of death or disability of the
Executive, any financial obligations that the Executive may owe the Company will
be deducted from any accrued, but unpaid salary or other compensation and the
remainder of the financial obligation will be forgiven.


  c. Voluntary Termination.  The Executive may elect to terminate this Agreement
by delivering written notice to the Company sixty (60) days prior to the date on
which termination is elected. If the Executive voluntarily terminates his
employment the Company will have no further obligations to make payments under
this Agreement, except that the Company will pay to the Executive any unpaid
accrued Base Salary through the date of voluntary termination of employment. The
Executive will not be entitled to any annual bonus or long-term incentive bonus
payments other than those earned or becoming due and payable prior to the
voluntary termination date.


3

--------------------------------------------------------------------------------


  d.  Termination Without Cause.   If the Executive is terminated for any reason
other than by death, disability, for Cause, or due to the Executive’s voluntary
resignation of employment, the Company will have no further obligation to make
payments under this Agreement, except that the Company will pay to the Executive
two (2) years Base Salary in one lump sum payment within sixty (60) days after
the effective date of the termination of the Executive’s employment. The Company
will also pay to the Executive, in one lump sum payment within sixty (60) days
after the effective date of the termination of the Executive’s employment, any
long-term incentive bonus or other bonus earned prior to the Executive’s
termination.


6.   Discoveries, Inventions, Improvements and Other Intellectual Property.  The
Executive acknowledges that all worldwide rights to each discovery, invention or
improvement which the Executive or the Company may develop, in whole or in part,
during the term of this Agreement, whether patented or unpatented, including all
patents, copyrights, trade secrets and other proprietary rights in or related
thereto, which (i) relate to methods, apparatus, designs, products, processes or
devices sold, leased, used or under construction or development by the Company;
or (ii) relate to computer programs or other intellectual property, forms,
policies, procedures, manuals, etc.; or (iii) otherwise relate to or pertain to
the business, functions or operations of the Company or its subsidiaries; and
(iv) arise (wholly or in part) from the efforts of the Executive during the term
hereof, will be the exclusive property of the Company, regardless of whether
such discoveries, inventions, improvements and other intellectual property was
developed or worked on while the Executive was engaged in employment or whether
the Executive developed or worked on such intellectual property on the
Executive’s own time. The Company will own all rights to any copy, translation,
modification, adaptation or derivation thereof and any product based thereon.
The Executive shall communicate promptly and disclose to the Company, in such
form as the Company requests, all information, details and data pertaining to
the aforementioned discoveries, inventions and improvements; and, whether during
the term hereof or thereafter, the Executive shall execute and deliver to the
Company such formal transfers and assignments and such other papers and
documents as may be required of the Executive to permit the Company or any
person or entity designated by the Company to file and prosecute the patent
applications and, as to copyrightable material, to obtain copyright thereon. Any
invention by the Executive within six (6) months following the termination of
employment under this Agreement shall be deemed to fall within the provisions of
this Section 6 unless proved by clear and convincing evidence by the Executive
to have been first conceived and made following such termination. The Executive
acknowledges that a violation of this paragraph would lead to irreparable injury
to the Company for which monetary damages could not adequately compensate and
further acknowledges that in the event of such a breach, the Company shall be
entitled to injunctive relief along with other such remedies the Company may
have.


7.   Restrictive Covenants.


  a. Competition with the Company.  The Executive covenants and agrees that,
during the Term of this Agreement and for two (2) years after termination of the
Agreement for any reason, the Executive will not, without the prior written
consent of the Company or its successor, directly or indirectly (whether as a
sole proprietor, partner, stockholder, director, officer, employee or in any
other capacity as principal or agent), compete with the Company. Notwithstanding
this restriction, the Executive will be entitled during the term of this
Agreement and for the two years following termination of this Agreement for any
reason, to invest in stock of competing public companies so long as his
ownership is less than 5% of such company’s outstanding shares.


  b. Restrictions Governing Disclosure of Confidential Information.   The
Executive recognizes that during the course of employment, Executive will learn
various Company proprietary or confidential business information (including the
identity and sources of markets, marketing information and strategies; data
processing and management information system programs and practices; vendors and
sources of vendors; customers and sources of customers and customer needs; sales
history; and financial strength, among others). The Executive acknowledges that
he has had access to or will be provided with access to valuable confidential
business and professional information and trade secrets of the Company and that
it has a legitimate business interest in its relationships with prospective or
existing vendors, customers and clients, as well as vendor, customer and client
goodwill associated with the Company’s trade name, trademark, service mark,
trade dress, geographic location, and sales, marketing and trade area. The
Executive agrees to use all such information only in connection with the
performance of duties on behalf of the Company and agrees not to copy, disclose
or otherwise use such information or to later contest its confidential or
proprietary nature during his employment and for a period of two years following
the termination of the Executive’s employment for any reason. The Executive
agrees and acknowledges that the restrictive covenants contained in this
Agreement are reasonably necessary to protect the legitimate business interests
of the Company and that the restrictions stated are not overbroad or overlong
and are otherwise reasonably necessary to protect the established legitimate
business interests of the Company.


4

--------------------------------------------------------------------------------


    The Executive also agrees not to disclose or use for the benefit of himself
or any other person, partnership, firm, corporation, association, or legal
entity, any of the trade secrets or confidential information of the Company
during his employment and for a period of two years following the termination of
the Executive’s employment for any reason.


    The Executive further agrees not to disclose, copy or use for the benefit of
himself or any other person, partnership, firm, corporation, association, or
legal entity, any lists of the names of the Company’s customers or their
addresses, purchasing preferences and practices, requirements, services, or
terms on which they are sold to by the Company during his employment and for a
period of two years following the termination of the Executive’s employment for
any reason..


    The Executive finally agrees, upon termination of employment, to return to
the Company any and all written documents containing information in his
possession, custody or control or in the possession, custody or control of
another to which the Executive has had access, as well as all files, memoranda,
records, documents, computer records, copies of the foregoing, and other
information related to the Company in the Executive’s custody or control. The
Executive acknowledges that the Company will be irreparably damaged if the
provisions of this paragraph are not specifically enforced, that monetary
damages will not provide an adequate remedy to the Company, and that the Company
is entitled to an injunction (preliminary, temporary and final), restraining any
violation of this paragraph (without bond or other security being required), or
any other appropriate decree of specific performance.  It is agreed that such
remedies are not exclusive and shall be in addition to any other remedy which
the Company may have including the termination of any separation pay due to the
Executive.


  b. Subversion, Disruption or Interference.   During the Term of the Agreement,
and for a period of two (2) years following the termination of the Agreement for
any reason, the Executive will not, directly or indirectly, solicit, interfere,
induce, influence, combine or conspire with, or attempt to interfere, solicit,
induce, influence, combine or conspire with, any of the Company’s employees,
sponsors, or consultants to terminate their relationship with, or compete or
ally against, the Company or any of the subsidiaries or affiliates of the
Company in the business in which the Company or any one of its subsidiaries or
affiliates is presently engaged. The Executive also agrees not to make any
disparaging remark or comment about the Company or its products or services, or
any of its subsidiaries or affiliates, or their officers, directors, or
employees.


  8. Change of Control.


  a. For the purposes of this Agreement, a “Change of Control” will be deemed to
have taken place if (a) any person, other than the JADE Partnership or the
Siegel Family Revocable Trust, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes the owner
or beneficial owner of the Company’s securities, following full execution of
this Agreement, having more than 50% of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company; provided, however, that a Change of Control will not
be deemed to have occurred if the person who becomes the owner of more than 50%
of the combined voting power of the Company is Todd E. Siegel or an entity (or
entities) controlled by Todd E. Siegel.


5

--------------------------------------------------------------------------------


  b. The Company and the Executive agree that, if the Executive is in the employ
of the Company on the date on which a Change of Control occurs (the “Change of
Control Date”), the Company will continue to employ the Executive and the
Executive will remain in the employ of the Company for the period commencing on
the Change of Control Date and ending on the expiration of the Term, to exercise
such authority and perform such executive duties as are commensurate with the
authority being exercised and duties being performed by the Executive
immediately prior to the Change of Control Date. If, after a Change of Control,
the Executive is requested, and, in his sole and absolute discretion, consents
to change his principal business location more than 50 miles beyond the location
of the Company’s headquarters in Pinellas County, Florida, the Company will
reimburse the Executive for his relocation expenses, including without
limitation, moving expenses, temporary living and travel expenses for a time
while arranging to move his residence to the changed location, closing costs, if
any, associated with the sale of his existing residence and the purchase of a
replacement residence at the changed location, plus an additional amount
representing a gross-up of any state or federal taxes payable by the Executive
as a result of any such reimbursements. If the Executive will not consent to
change his business location, the Executive may continue to provide the services
required of him under this Agreement in Pinellas County, Florida and the Company
will continue to maintain an office for the Executive at that location similar
to the Company’s office prior to the Change of Control Date.


  c. During the remaining Term after the Change of Control Date, the Company
will (i) continue to honor the terms of this Agreement, including as to Base
Salary and other compensation set forth in Section 3, and (ii) continue employee
benefits as set forth in Section 4 at levels in effect on the Change of Control
Date (but subject to such reductions as may be required to maintain such plans
in compliance with applicable federal law regulating employee benefits).


  d. If during the remaining term after the Change of Control Date, the
Executive’s employment is terminated by the Company other than for Cause (as
defined in Section 5(a)), or the Executive voluntarily terminates his employment
for Good Reason (as defined below in this subparagraph (d)), then the Executive
will receive, subject to the provisions of subparagraph (e) below, separation
pay in an amount equal to 299% of Executive’s current Base Salary in one lump
sum payment within sixty (60) days after the effective date of the termination
of the Executive’s employment. The Executive also will receive, in one lump sum
payment within sixty (60) days after the effective date of the termination of
the Executive’s employment, any bonus earned prior to the Executive’s
termination and the vested and unvested portion of the Executive’s entire
long-term incentive bonus, if any. For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any of the following without the Executive’s prior
consent: (i) a material reduction in the Executive’s compensation or employment
related benefits, or (ii) a material change in the Executive’s status, working
conditions or management responsibilities; provided that that “Good Reason”
shall not occur unless and until the Executive first provides written notice to
the Company of such material reduction or material change within 20 days
following the effective date of such material reduction or material change, and
such material reduction or material change remains uncorrected for more than 30
days following written notice to the Company by the Executive of same, and the
Executive voluntarily terminates employment within sixty (60) days of any such
occurrence.


  e. In the event that the payments and benefits provided for in this Agreement
or otherwise payable to the Executive (i) constitute “parachute payments” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and (ii) but for this Section 7.e., would be subject to the excise
tax imposed by Section 4999 of the Code, then the Executive’s payments and
benefits shall be reduced to such extent necessary to result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code. Within
thirty (30) days after the amount of any required reduction in payments and
benefits is finally determined, the Company, in consultation with the Executive,
shall determine which amounts to reduce. Any determination required under this
Section 7.e. shall be made in writing by the Company’s independent public
accounting firm as in effect immediately prior to the change of control (the
“Accounting Firm”), whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 7.e., the Accountants may, after taking
into account the information provided by the Executive, make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive shall furnish to the
Accounting Firm such information and documents as the Accounting Firm may
reasonably request in order to make a determination under this Section 7.e.


6

--------------------------------------------------------------------------------


9.   Assignability.   The rights and obligations of the Company under this
Agreement will inure to the benefit of and be binding upon the successors and
assigns of the Company, provided that such successor or assign will acquire all
or substantially all of the assets and business of the Company. The Executive’s
rights and obligations under this Agreement may not be assigned or alienated and
any attempt to do so by the Executive will be void and constitute a material
breach hereunder.


10.   Non-Coercion.  The Executive represents and agrees that the Executive has
not been pressured, misled, or induced to enter into this Agreement based upon
any representation by the Company or its agents not contained herein. The
Executive represents that he has entered into this Agreement voluntarily, and
after having the opportunity to consult with representatives of his own choosing
and that his/her agreement is freely given.


11.   Indemnification.   The Company and the Executive acknowledge that the
Executive’s service as an officer of the Company exposes the Executive to risks
of personal liability arising from, and pertaining to, the Executive’s
participation in the management of the Company. If the Executive’s acts have
been performed within the course and scope of his duties, the Company will
defend, indemnify and hold harmless the Executive from any actual cost, loss,
damages, attorneys fees, or liability suffered or incurred by the Executive
arising out of, or connected to, the Executive’s service as an officer of the
Company or any of its current, former, or future subsidiaries to the fullest
extent allowed by law. The Company will have no responsibility to defend,
indemnify or hold harmless the Executive from any criminal or intentionally
unlawful act. The Company also will not have any obligation to the Executive
under this section for any loss suffered if the Executive voluntarily pays,
settles, compromises, confesses judgment for, or admits liability with respect
to such loss without the approval of the Company. Within ten days after the
Executive receives notice of any claim or action which may give rise to the
application of this section, the Executive will notify the Company in writing of
the claim or action. The Executive’s failure to timely notify the Company of the
claim or action will relieve the Company from any obligation to the Executive
under this section.


12.   Severability.   The provisions of this Agreement constitute independent
and separable covenants which shall survive termination of employment or
expiration of this Agreement.  Any paragraph, phrase or other provision of this
Agreement that is determined by a court of competent jurisdiction to be
unconscionable or in conflict with any applicable statute or rule, shall be
deemed, if possible, to be modified or altered so that it is not unconscionable
or in conflict with or, if that is not possible, then it shall be deemed omitted
from this Agreement.  The invalidity of any portion of this Agreement shall not
affect the validity of the remaining portions.


13.   Prior Employment Agreements.   The Executive represents that he has not
executed any agreement with any previous employer which may impose restrictions
on his employment with the Company.


14.   Notice.   Notices given pursuant to the provisions of this Agreement will
be sent by certified mail, postage prepaid, or by overnight courier, or
telecopier to the following addresses:


    If to the Company:


    MTS Medication Technologies, Inc.
2003 Gandy Boulevard North
St. Petersburg, FL 33702


7

--------------------------------------------------------------------------------

    If to the Executive:


    Todd E. Siegel
10043 Windtree Boulevard
Seminole, FL 33772


  Either party may, from time to time, designate any other address to which any
such notice to it or him will be sent. Any such notice will be deemed to have
been delivered upon the earlier of actual receipt or four days after deposit in
the mail, if by certified mail.


15.   Miscellaneous.


  a. Governing Law.   This Agreement will be governed by and construed in
accordance with the laws of the state of Florida.


  b. Venue.   Any action filed to enforce this Agreement will be filed in
Pinellas County, Florida or the United States District Court for the Middle
District of Florida, Tampa Division.


  c. Waiver/Amendment.   The waiver by any party to this Agreement of a breach
of any provision hereof by any other party will not be construed as a waiver of
any subsequent breach by any party. No provision of this Agreement may be
terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.


  d. Attorney’s Fees.  In the event any action is commenced to enforce any
provision of this Agreement, the prevailing party will be entitled to reasonable
attorney’s fees, costs, and expenses.


  e. Disputes.   Nothing in this paragraph shall preclude a Party from
initiating an action for temporary injunctive relief to temporarily enjoin any
conduct threatening imminent and irreparable injury. In all other circumstances
in which a dispute arises hereafter between the Parties, the Parties shall first
employ the following alternative dispute resolution procedures before initiating
any lawsuit. Specifically, any Party who believes the other is in breach of this
Agreement or any other complaint, grievance, charge, or alleged unfair,
improper, discriminatory, or illegal action by the Company, including, but not
limited to allegations of discrimination, harassment, including sexual
harassment, retaliation of any kind, including workers compensation retaliation,
defamation, violation of public policy or any law, or any other claim shall
notify the other in writing of such a dispute. If the other Party disputes such
contention, he or it shall so state to the other in a written notice. All
Parties shall make a good faith effort to try to resolve the dispute without
going to court over it. If they fail to resolve such dispute within ten (10)
days following notice of the dispute, the Parties shall submit the dispute to
voluntary mediation pursuant to Chapter 44 of the Florida Statutes. If the
Parties cannot agree on the selection of a certified Florida mediator, each side
of the dispute shall retain counsel and such counsel shall select a Florida
certified mediator to serve as mediator of the dispute. The Parties shall then
participate in and attend the mediation and remain in mediation until such time
as the mediator declares an impasse, before instituting any lawsuit over the
dispute. The Parties hereby expressly waive any and all right to a trial by jury
with respect to any action, proceeding or other litigation resulting from or
involving the enforcement of this Agreement or any other matter relating to the
Executive’s employment including claims of, but not limited to, discrimination,
harassment, including sexual harassment, retaliation of any kind, including
workers compensation retaliation, defamation, violation of public policy or any
law.


8

--------------------------------------------------------------------------------


  f. Entire Agreement. This Agreement has been subject to substantial
negotiations between the parties and thus represents the joint product of those
negotiations between the parties and supersedes all previous understandings or
agreements, whether written or oral. Any uncertainty or ambiguity shall not be
construed for or against any other party based on attribution of any drafting to
any Party. Furthermore, this Agreement represents the entire agreement between
the parties and shall not be subject to modification or amendment by an oral
representation, or any other written statement by either party, except for a
dated written amendment to this Agreement signed by the Executive and the
Chairman of the Board of Directors.


  g. Counterparts.   This Agreement may be executed in counterparts, all of
which will constitute one and the same instrument.


  h. Section 409A of the Code.  This Agreement is not intended to constitute a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code.  Notwithstanding the foregoing, if the Company determines that (i)
this Agreement or any benefit paid to the Executive hereunder is subject to
Section 409A of the Code, and (ii) the Executive is a “specified employee”
within the meaning of Section 409A of the Code, then to the extent necessary to
avoid the imposition of additional income taxes or penalties or interest on the
Executive under Section 409A of the Code, payments due under Section 5.d. or
Section 8.d. of this Agreement shall be accumulated and paid to the Executive in
a lump-sum payment on the first day of the seventh month following the date of
the termination of the Executive’s employment.


        IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement as of the day and year first above written.

WITNESS:   EXECUTIVE:      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      Todd E. Siegel         Print Name:

--------------------------------------------------------------------------------

     



           

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                    Print Name:

--------------------------------------------------------------------------------

     



    COMPANY:           MTS MEDICATION TECHNOLOGIES, INC.
a Delaware Corporation            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  By:

--------------------------------------------------------------------------------

                Print Name:

--------------------------------------------------------------------------------

     



           

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Print Name: Michael P. Conroy                 Print Name:

--------------------------------------------------------------------------------

  As: Chief Financial Officer,
Vice President, Financial and Secretary

